Designation of Interpol as a
             Public International Organization Under the
             International Organizations Immunities Act

The International Criminal Police Organization, INTERPOL, qualifies for designation by the
  President as a “public international organization” under the International Organizations
  Immunities Act, 22 U.S.C. § 288 (IOIA), entitled to enjoy certain privileges, exemptions, and
  immunities under United States law. INTERPOL is composed exclusively o f states as mem­
  bers and the United States participates in INTERPOL pursuant to statutory authority.

Statutory protection is lim ited to international organizations that can demonstrate a particular­
   ized need for such protection. INTERPOL’S contacts with the United States are sufficient to
   dem onstrate a need for protection, notwithstanding its lack of an office and permanent staff in
   the United States. Because INTERPOL does not have an office or staff in the United States,
   however, several of the specific privileges, exem ptions and immunities available under the
   IOIA may be inapplicable. In an executive order designating INTERPOL as a public interna­
   tional organization, the President could limit the privileges, exemptions, and immunities
   accorded to INTERPOL to those necessary to carry out its essential functions in the United
   States.


                                                                                     January 12, 1983

                M   em orandum        O   p in io n f o r t h e   C h ie f , In t e r p o l
                    U n it e d S t a t e s N   a t io n a l   C en tra l B ureau


   This responds to your request for our opinion whether the International
Criminal Police Organization (INTERPOL) qualifies for designation as a “public
international organization” under the International Organizations Immunities
Act, 22 U.S.C. § 288 (IOIA or Act). The IOIA provides certain privileges,
exemptions, and immunities under United States law to eligible public interna­
tional organizations designated by executive order. For the reasons set forth
below, we conclude that INTERPOL meets the threshold legal requirements
for designation under the IOIA. The most important immunity available to
INTERPOL by virtue of such designation would be immunity of INTERPOL
and its officers, employees, and representatives from suit or legal process with
respect to acts performed within the scope of the functions of INTERPOL.
Because INTERPOL does not maintain any office or permanent staff in the
United States, many of the other privileges, exemptions, and immunities af­
forded by the IOIA may be irrelevant or unnecessary to protect the functioning
of INTERPOL in the United States. We suggest, therefore, that the privileges,
exemptions, and immunities available under the Act could be limited by
                                                     1
executive order to those necessary for INTERPOL to carry out its essential
function, i.e., the coordination and exchange of police information among its
member states.
   At the outset, we note that our advice here is limited to the threshold legal
considerations raised by the possible designation of INTERPOL under the
IOIA. INTERPOL has not yet applied for designation, although we understand
an application will be filed with the Department of State in the near future. We
therefore cannot comment specifically on the details of the designation. This
Office will, of course, review for form and legality the draft executive order
designating INTERPOL, if the decision is made to proceed. We also do not
address policy questions raised by INTERPOL’s possible designation under
the IOIA. You may wish to pursue those questions through appropriate chan­
nels within this Department, the State Department, and the White House.

                                              I. Background

   The IOIA authorizes the President to designate “public international organi­
zations” in which the United States participates as being entitled to enjoy
certain privileges, exemptions, and immunities under United States law. 22
U.S.C. 288. These privileges, exemptions, and immunities include: (1) the
capacity to contract, to acquire and dispose of real and personal property, and
to institute legal proceedings; (2) immunity from suit and legal process for the
organization; (3) immunity of the organization’s property and assets from
search and confiscation, and inviolability of its archives; (4) exemption from
customs duties and internal revenue taxes on goods imported by the organiza­
tion, exemption from registration requirements for foreign agents, and inviola­
bility of official communications; and (5) exemption from property taxes. Id.
§§ 288a(a)-(d), 288c. The Act also provides certain immunities and exemp­
tions for officers and employees of the organization and for foreign representa­
tives to the organization including, most importantly, immunity from suit and
legal process with respect to “acts performed by them in their official capacity
and falling within their functions.” Id. § 288d(b).' Section 288 authorizes the
President to withhold, withdraw or condition any of the specific privileges,
exemptions, and immunities “in light of the functions performed by the organi­
zation,” and to revoke the designation if the organization or its officers or
employees abuse those privileges, exemptions, and immunities.
   INTERPOL has not previously sought designation as an international orga­
nization under the IOIA, even though the organization has existed since 1923


   1 T he A ct also provides fo r exemptions fro m custom s duties and internal revenue taxes on baggage and
effects o f the o rg an izatio n ’s officers, em ployees and representatives, and their fam ilies and households, id.
§ 288b, and exem ptions for such individuals from laws regulating entry into or departure from the United
States, alien registration and fingerprinting requirem ents, and requirem ents for registration as foreign agents.
Id. § 288d(a). U nlike the im m unity from suit an d legal process afforded by § 288d(b), which is available to
citizen s o f the U nited States w ho serve as o fficers or em ployees o f the organization, the exem ptions provided
by §§ 288b an d 288d(a) are not available for U nited States citizens.

                                                        2
and, since 1938, the United States has participated on a formal or informal
basis pursuant to the authority provided to the Attorney General in 22 U.S.C.
§ 263a.2 We understand the Secretary General of INTERPOL has decided to
seek designation under the IOIA primarily because of the recent decision by the
United States Court of Appeals for the District of Columbia in Steinberg v.
International Criminal Police Organization, 672 F.2d 927 (D.C. Cir. 1981). In
that decision the court ruled that in personam jurisdiction exists over INTERPOL
under § 13423(a)(4) of the District of Columbia’s long arm statute, which
authorizes the exercise of personal jurisdiction over a nonresident “who caus[es]
tortious injury in the District of Columbia by an act or omission outside the
District” if the nonresident “regularly does or solicits business, engages in any
other persistent course of conduct, or derives substantial revenue from goods
used or consumed or services rendered in the District of Columbia.” 672 F.2d
at 930. We also understand that an additional consideration relevant to the
Secretary General’s decision is the negotiation by INTERPOL and the French
Government of a new Headquarters Agreement, which will provide INTERPOL
with expanded privileges and immunities under French law.3 INTERPOL
anticipates that the new Headquarters Agreement could serve as a model for
similar grants of privileges and immunities in other countries, by agreement or
by statute, if it becomes advisable or necessary to seek such protections.

                                               II. Analysis

   The threshold issue is whether INTERPOL qualifies for designation by the
President under the IOIA. To qualify for designation, the organization must be
a “public international organization,” i.e., it must be “composed of govern­
ments as members.” See H.R. Rep. No. 1203, 79th Cong., 1st Sess. (House
Report). The United States must participate in the organization pursuant to
treaty or “under the authority of any Act of Congress authorizing such partici­
pation or making an appropriation for such participation.” 22 U.S.C. § 288.
Although the statute itself does not impose any requirement that the organiza­
tion have particular contacts with the United States, the House Report notes,

   2 22 U.S.C. § 263a authorizes the Attorney General “to accept and m aintain, on behalf of the U nited States,
m em bership in the International Criminal Police O rganization.” The purposes o f INTERPOL, as set forth in
its C onstitution, are:
          (a) To ensure and prom ote the w idest possible mutual assistance between all crim inal police
        authorities within the lim its o f the laws existing in the different countries and in the spirit o f the
        “U niversal D eclaration o f Human R ights;” [and]
          (b) To establish and develop all institutions likely to contribute effectively to the prevention
        and suppression o f ordinary law crim es.
Constitution o f the International Criminal Police Organization, Art. 2. The primary function o f INTERPOL is to
coordinate the exchange o f information relating to crimes and criminal investigations and of certain humanitarian
information among the member states, each o f which is represented by a designated national central bureau.
   3 You have inform ed us that the H eadquarters A greem ent and the Exchange o f Letters were approved by the
IN TERPO L General Assem bly at its annual meeting in O ctober 1982, and have been signed by the President
o f IN TERPO L and by a representative o f the G overnm ent o f France. The one rem aining step is subm ission o f
the A greem ent and Exchange o f Letters to the French Parliam ent for ratification, which we understand will
take place this spring.

                                                        3
“as a practical matter, the bill will not be applicable to public international
organizations to which the United States does belong but which do business
entirely outside of the United States and which will therefore have no need for
protection under the legislation.” House Report, supra, at 1-2.
   Under Executive Order No. 9698, 3 C.F.R. 508 (1946), the Secretary of State
is charged with reviewing applications and proposing organizations to be
designated pursuant to the Act. The Department of State, elaborating on the
substantive criteria for eligibility under the Act, has established the following
threshold requirements:
              (1) The applicant organization, and its officers and employ­
           ees, must be doing sufficient business in the United States to
           warrant granting them the privileges of the legislation, and their
           activities must be such as reasonably to require the said privi­
           leges. In general, this will mean that the organization must have
           an office and staff located within the United States.
              (2) The Government of the United States must be a participat­
           ing member of the applicant organization.
              (3) The participation of the Government of the United States
           must be pursuant to a treaty or under the authority of an Act of
           Congress authorizing such participation or making an appro­
           priation for such participation.
              (4) The applicant organization must be composed principally
           of governments, as distinguished from private organizations, as
           members.
              (5) The applicant organization must not be scheduled for
           liquidation in the immediate future.
Bulletin of the Department of State, No. 128 (Feb. 20,1946) (State Department
Bulletin). We believe INTERPOL satisfies the threshold legal requirements for
designation under § 288 and the State Department’s guidelines. First, although
there has been some confusion in the past about characterization of INTERPOL
as a “public” or “private” organization, we are satisfied that INTERPOL would
be considered a “public international organization” for the purposes of the
IOIA.4 INTERPOL is composed exclusively of states as members; each na­
tional central bureau responsible for liaison with INTERPOL’s General Secre­
tariat is an official law enforcement agency within its country’s government;
and INTERPOL’s officers and Executive Committee members are elected by
government officials from all member states. Second, although INTERPOL
was not set up by treaty, convention, or executive agreement, the United States
participates in INTERPOL pursuant to specific statutory authority. See 22
   4 A 1976 C o m p tro ller G e n eral's Report on th e U nited S tates' participation in INTERPOL noted, “various
term s have b een used to d escribe INTERPOL’s status. The U nited N ations, the General Secretariat, and U.S.
T reasury o fficials refer to it as intergovernm ental; others call it a private or nongovernm ental organization,
and m any perceive it as an organization in the m old o f a U nited N ations.” Report o f the C om ptroller G eneral
o f the U nited S tates, “ U nited S tates Participation in IN TERPOL, T he International Criminal Police O rganiza­
tion” 25 (D ec. 27, 1976).

                                                        4
U.S.C. § 263a.5 Moreover, Congress has repeatedly authorized and appropri­
ated funds for payment by the United States of dues to INTERPOL.6 The only
question that gives us some pause is whether the lack of any office or perma­
nent staff in the United States precludes INTERPOL, as a matter of law, from
eligibility for designation under the IOIA. The legislative history of the Act and
the implementing State Department Bulletin suggest the statute is intended
primarily to meet the needs of international organizations that have offices and
staff in the United States. We have been told informally by the State Depart­
ment that all of the organizations that have been designated under the IOIA to
date have some permanent facilities and/or staff in the United States.7 To our
knowledge, however, no organization has requested and been denied designa­
tion on the ground that the statute applies only to organizations with offices or
staff in the United States.
   We do not believe the IOIA requires that an international organization
seeking designation have offices, facilities, or permanent staff in the United
States. The focus of the Act, as reflected in the Department of State’s guide­
lines, is on the need of the international organization for the particular privi­
leges, exemptions, and immunities provided by the Act, in order to carry out
the organization’s legitimate functions. Although the House Report recognizes
that “as a practical matter” the statute would not apply to organizations that do
business entirely outside of the United States, it does not suggest that an
organization must have offices or staff in the United States in order to have
sufficient contacts to warrant the protection of the Act. See House Report,
supra, at 1. Similarly, the statement in the State Department Bulletin that “in
general” an organization must have an office and staff in the United States is
only an elaboration on the requirement that the organization “be doing suffi­
cient business in the United States to warrant granting them the privileges of
the legislation, and their activities must be such as reasonably to require the
said privileges.” Thus, the State Department Bulletin does not rule out the
possibility that an organization with no office or staff located within the United
   5 The prim ary constitutive docum ent ofJN T E R P O L is its C onstitution. The currently effective C onstitution
was adopted by the INTERPOL General Assem bly in 1956. It provides that all countries then participating in
the organization w ere deem ed to be m embers unless they declared w ithin six months o f the effective date of
the C onstitution that they w ould not accept the C onstitution. The U nited States has never subm itted a
declaration o f non-acceptance.
   6 The current version o f § 263a provides that dues and expenses for the m embership o f the United States in
INTERPOL “shall be paid out o f sums authorized and appropriated for the Department o f Justice.*’ Pub. L.
No. 95-624, § 21(a), 92 Stat. 3459, 3466 (1978).
   7 A wide variety o f organizations, with differing structures, m em bership requirem ents, and functions, has
been granted designation under the IOIA. These include, for exam ple, the African D evelopm ent Fund, the
Food and A griculture O rganization, the G reat Lakes Fishery C om m ission, the Inter-A m erican T ropical Tuna
Commission, the International Bank for Reconstruction and D evelopm ent, the International Coffee O rganiza­
tion, the International Cotton Advisory C om m ittee, the International M aritim e S atellite O rganization, the
International Pacific Halibut C om m ission, the International Telecom m unications U nion, the International
W heat Advisory Committee, the O rganization o f African Unity, the O rganization o f A merican States, the
U nited Nations, the W orld Health O rganization, and the W orld M eteorological O rganization. M ost recently,
the President has designated the M ultinational Force and O bservers and the International Food Policy
Research Institute as public international organizations for purposes o f the IOIA. See Exec. Order N o. 12359,
3 C.F.R. 180(1982).

                                                         5
States may nonetheless be able to demonstrate a nexus with the United States
that creates a reasonable need and basis for receipt of the privileges, exemp­
tions, and immunities provided by the Act.
   Therefore, we believe the lack of an office and permanent staff in the United
States does not make INTERPOL ineligible as a matter of law for designation
under the IOIA. The clear legislative intent of the statute, however, is to limit
the protection afforded by the Act to international organizations that can
demonstrate a particularized need for such protection. We thus must consider
whether the contacts INTERPOL has with the United States, which consist
primarily of frequent communications by radio, teletype, and mail to the
USNCB and occasional visits by INTERPOL officials or employees to consult
with appropriate U.S. law enforcement personnel, provide a sufficient nexus to
trigger designation under the IOIA.
   We believe INTERPOL’s contacts are sufficient, particularly in light of the
Steinberg decision, to satisfy the threshold legal requirements for designation
under the IOIA. The essential function of INTERPOL and its primary useful­
ness to United States law enforcement efforts lie in the exchange of informa­
tion with the national central bureaus, including the USNCB. The ruling in the
Steinberg case potentially exposes INTERPOL to suit in the United States, at
least within the District of Columbia, for performance of that function.8It is not
clear at this time how substantial that exposure is, or how the risk of suit will
affect INTERPOL’s ability or willingness to continue the exchange of informa­
tion with the USNCB.9 We are satisfied nonetheless that the Steinberg ruling
demonstrates INTERPOL’s need for at least some of the protections afforded
by designation under the IOIA, and therefore we conclude INTERPOL would
satisfy the minimum threshold legal requirements for such designation.
   You have also asked us to consider whether the privileges, exemptions and
immunities available to INTERPOL under the IOIA should be limited or
conditioned, if a decision is made to grant INTERPOL designation as a public
international organization. That decision rests ultimately on policy consider­
ations that are not appropriately addressed by this Office. As a matter of legal
analysis, however, we note that § 288 gives the President the authority to place
conditions or limitations on the available privileges, exemptions, and immuni­
ties, “in light of the functions performed by the organization.” Although we do
not interpret this language to impose any mandatory obligation upon the
President to limit the designation of organizations in any specific manner, we
believe it would be appropriate in light of INTERPOL’s specific and somewhat
limited need for immunity for the President to limit the privileges, exemptions,
and immunities accorded to INTERPOL to those that are necessary to preserve
and protect the functions performed by INTERPOL in the United States.
   8 In practical term s, suits in the District of C o lu m b ia would be IN TER PO L’s prim ary concern, since most of
the inform ation transm itted to the United S tates by IN TERPO L is sent to the USNCB in the District of
C olum bia. C onsequently, m ost plaintiffs alleg in g injury from such transm issions could probably establish
ju risd ictio n and venue w ithin the District.
   9 It is certainly relevant that the Secretary G eneral o f IN TERPO L deems the Steinberg ruling of sufficient
concern to w arrant application for designation un d er § 288 o f the IOIA.

                                                           6
  Because INTERPOL does not have an office or staff in the United States,
and therefore has no property, assets, archives, or permanent employees lo­
cated in the United States, several of the specific privileges, exemptions, and
immunities available under the IOIA may be inapplicable or irrelevant to
INTERPOL.10 These include the following:
              (1) capacity to acquire and dispose of real and personal prop­
           erty;11
              (2) immunity of property and assets from search and inviola­
           bility of archives;12
              (3) exemptions from customs duties and internal revenue
           taxes with respect to goods or articles imported into the United
           States by the organization;13 and
              (4) immunity of the organization from property taxes.14
Several other privileges, exemptions and immunities specified in the IOIA
could, however, be considered critical to preservation of INTERPOL’s func­
tions in the United States, and therefore should be specifically included in the
designation order. These would include the following:
              (1) immunity of the organization from suit and judicial
           process;15
              (2) privileges for official communications;16 and
              (3) immunity of representatives of foreign governments in or
           to the organization and officers and employees of the organiza­
           tion from suit and legal process relating to acts performed by
           them in their official capacity and falling within their functions
           as representatives, officers or employees.17
   10 This conclusion is based on the facts available to us with respect to INTERPOL'S contacts w ith the
U nited States. It may be that additional considerations exist o r may exist in the future that w ould w arrant
application o f the particular privileges, exem ptions, o r im m unities listed in the text. W e do not suggest that,
as a m atter o f law , the President must lim it IN TERPO L’s designation to exclude those privileges, exem ptions
and imm unities.
   1122 U.S.C. § 288a(a). That section also provides that a designated international organization shall have the
capacity to contract and to institute legal proceedings. A lthough we are not aware of any particular need for
IN TERPOL to be able to enter into contracts o r to institute legal proceedings in the U nited States, that
authority is not as clearly unrelated to IN TER PO L’s activities w ithin the United States as is the authority to
acquire and dispose o f property.
   12 22 U.S.C. § 288a(c). W e understand the term “archives” to mean perm anent files m aintained by the
organization. To our know ledge, the only archives m aintained by IN TERPOL are located in France. The
protection for archives o f international organizations available under the IOIA would not extend to inform a­
tion w ithin the possession, custody, or control o f a U nited States citizen o r agency that may have originated in
the archives o f the international organization. Thus, even if it is deem ed appropriate to provide in the
executive o rder for the inviolability o f IN TER PO L’s archives, that protection would not extend to inform a­
tion m aintained by the USNCB that originated with INTERPOL. As the U SN C B ’s Privacy Act N otice points
out, the records m aintained by the USNCB are separate and distinct from records m aintained by INTERPOL.
See 46 Fed. Reg. 60328 (1981). In the hands o f the USNCB, those records are clearly subject to all applicable
federal laws and regulations.
   13 22 U.S.C. § 288a(d).
   14 22 U.S.C. § 288c.
   15 22 U.S.C. § 288a(b).
   16 22 U .S.C. § 288a(d).
   17 22 U .S.C § 288d(b).

                                                         7
Finally, it is not clear to us whether the exemptions and immunities from
import taxes, entry and exit regulations, alien registration and fingerprinting
requirements, and foreign agent registration requirements provided in §§ 288b
and 288d(a) of the Act for alien officers, employees, and representatives of
designated organizations would be necessary or appropriate to preserve and
protect the functioning of INTERPOL in the United States. We understand that
officials and employees of INTERPOL travel to the United States with some
frequency for consultations with the USNCB or other United States law en­
forcement personnel, and that meetings or conferences of INTERPOL may be
held in the United States in the future. If INTERPOL and the Department of
State believe some or all of the exemptions provided by §§ 288b and 288d(a)
are necessary or advisable to facilitate such visits, the designation order could
appropriately include those exemptions and immunities.
   If the designation order is limited as we discuss, the privileges and immuni­
ties afforded INTERPOL under United States law would be considerably more
narrow than those afforded INTERPOL under French law pursuant to the new
Headquarters Agreement. The breadth of the privileges and immunities pro­
vided by the Headquarters Agreement reflects that INTERPOL maintains its
headquarters and staff in France and therefore needs additional protections
under French law that would not be necessary in the United States, as we have
discussed. With one exception, the privileges and immunities we suggest may
be critical to INTERPOL’s functions in the United States, i.e., immunity of
INTERPOL and its officers, employees and representatives from suit and legal
process, and privileges for official communications, are comparable in scope to
analogous privileges and immunities provided in the Headquarters Agree­
ment.18 The one exception is the provision in the Headquarters Agreement for
full diplomatic privileges and immunities for the Secretary General of
INTERPOL. Under the IOIA, the privileges and immunities accorded to offi­
cials or employees of designated international organizations must be limited to
the specific privileges and immunities set out in the Act, and cannot extend to
full diplomatic privileges. Section 288e(c) provides that:
              No person shall, by reason of the provisions of this subchapter,
           be considered as receiving diplomatic status or as receiving any
           of the privileges incident thereto other than such as are specifi­
           cally set forth herein.
22 U.S.C. § 288e(c). Therefore, the Secretary General of INTERPOL could not
be accorded full diplomatic privileges under United States law.19

   18 W e understand that the Headquarters A greem ent provides, inter alia, for limited im m unity from legal
process fo r the O rganization, inviolability o f official correspondence, and immunity from legal process for
rep resen tativ es, o fficials, and members of the O rganization's staff with respect to acts perform ed in connec­
tion w ith th eir official duties.
   19 T he prim ary practical effect o f this lim itation is to restrict the im m unity o f the Secretary General from
suit and legal process under U nited States law to acts perform ed in his official capacity or w ithin his functions
as S ecretary G eneral. The H ouse Report notes this lim itation was intentional:
                                                        Continued

                                                          8
    In addition to the specific privileges and immunities provided in the Head­
quarters Agreement, the accompanying Exchange of Letters between
INTERPOL and the French Government requires INTERPOL to establish a
Supervisory Board to verify the accuracy of personal information maintained
by INTERPOL in its internal archives in France and to supervise INTERPOL’s
collection, maintenance, and dissemination of such information. We under­
stand agreement on such a Supervisory Board was a precondition imposed by
the French Government for its assent to the specific privileges and immunities
set out in the Headquarters Agreement. We believe the creation of the Supervi­
sory Board, although not legally relevant to the question of INTERPOL’s
eligibility for designation under the IOIA, could be advantageous in dispelling
concerns that may exist both within and outside the federal government about
the possibility of abuse by INTERPOL of its ability to collect and exchange
personal information outside the reach of any nation’s laws.20 The Steinberg
litigation demonstrates that some concern exists about the possibility of injury
to innocent individuals by INTERPOL’s dissemination of erroneous informa­
tion linking those individuals with criminal investigations, concerns that could
be exacerbated if INTERPOL seeks immunity from suit under U.S. law. We
believe those concerns could be alleviated somewhat once the Supervisory
Board is in operation.
    Because we do not believe the existence or operation of the Supervisory
Board is a legal prerequisite to designation of INTERPOL under the IOIA, we
do not suggest the designation be conditioned on the existence of the Board.
However, it may be advisable to describe, either in the executive order itself or
in an accompanying statement, the operation of the Supervisory Board and the
protections afforded by the Board for United States citizens.

                                                                       R alph W . T a rr
                                                           Deputy Assistant Attorney General
                                                               Office o f Legal Counsel




   19 (. . . continued)
              [T]he immunity from suit to be extended to officers and em ployees o f international
              organizations is lim ited to im m unity for acts perform ed by them in their official capacity
              w hereas diplom atic officers enjoy full immunity from legal processes in this country.
   H ouse R eport, supra, at 6.
   20 Nothing in the IOIA o r its legislative history suggests Congress contem plated that the privileges,
exem ptions, o r im m unities available under the Act should be conditioned on the existence o f some alternative
form o f redress for harms caused to U nited States citizens by activities o f designated international organiza­
tions. Insofar as we are aw are, no such conditions have been placed on other designated organizations.

                                                       9